NO. 07-00-0591-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 25, 2001

______________________________


IN RE: JOSE E. QUINTANA
_________________________________


Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	Relator Jose E. Quintana seeks a writ of mandamus ordering respondent, the
Honorable Samuel Kiser, allegedly the Judge of the 181st District Court of Randall County,
to hear and rule on certain motions filed by relator.  We deny the application.FACTUAL AND PROCEDURAL BACKGROUND
	On January 2, 2001, relator filed with the clerk of this court a pleading entitled
Petition for Writ of Mandamus.  In the petition, he alleges that he has filed several motions
in Cause No. 8787-B in the 181st District Court of Randall County (the trial court), which
is styled The State of Texas v. Jose E. Quintana.  He further alleges that the motions have
not been heard or ruled on by respondent.  We are requested to direct respondent to hear
and rule on the motions.  
	In support of his application for writ of mandamus, relator has not attached or
furnished any copies of the motions he allegedly has filed, any proof that respondent has
been requested to hear the motions, or other document or record of proceedings.   
LAW
	When application for writ of mandamus is made, it is the relator's burden to show
entitlement to the relief being requested.  See generally Johnson v. Fourth District Court
of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).  Relator must file with the
petition a certified sworn copy of every document that is material to the relator's claim for
relief and that was filed in any underlying proceeding, and a properly authenticated
transcript of any relevant testimony from any underlying proceeding including any exhibits
offered in evidence or a statement that no testimony was adduced in connection with the
matter complained of.  Tex. R. App. P. 52.7(a).
ANALYSIS AND CONCLUSION	Relator's petition for a writ of mandamus contains only allegations.  Certified, sworn
copies of the motions he alleges were filed in the trial court proceeding are not included
with the petition, nor is any other document or transcript. 
	Relator has not presented a record which shows entitlement to the relief sought, or
upon which we are authorized to act.

	Accordingly, relator's application for writ of mandamus is denied.

								Phil Johnson
								     Justice






Do not publish.